Citation Nr: 0944158	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  09-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have bilateral hearing loss that is 
related to his military service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2007, before the AOJ's initial adjudication of the 
claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  VA has no duty to inform or assist that was unmet.

The Board finds that a medical opinion on the question of 
service connection for bilateral hearing loss is not required 
because opinions are only necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
as described in detail below, there is insufficient evidence 
establishing that the Veteran suffered an event, injury or 
disease in service, or during any pertinent presumptive 
period.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

The Veteran contends that he has bilateral hearing loss as a 
result of having his ear drums perforated while performing 
maneuvers in service.  His STRs are of record and show not 
treatment for, or diagnosis of, bilateral hearing loss or 
perforated ear drums.  His discharge examination in October 
1954 showed normal hearing acuity of 15/15 on whispered and 
spoken voice tests.  His discharge examination also showed 
that examination of the ears and ear drums was normal; no 
abnormalities of the ear drums were noted.

A VA treatment record dated in September 2007 revealed that 
the Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
70
80
90
LEFT
50
65
80
80
85

The Veteran reported a history of a left perforated ear drum.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Here, there is evidence that the Veteran has impaired hearing 
as defined by VA.  However, the evidence does not show that 
the Veteran suffered an in-service injury or disease.  The 
evidence does not show that the Veteran suffered acoustic 
trauma, nor does he contend acoustic trauma.  Rather, the 
Veteran contends that his bilateral hearing loss is the 
result of his eardrums being perforated in service.  The 
Veteran is competent to testify about whether he injured his 
ears in service.  Competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, even if the Veteran did have sand blasted 
into his ears, he is not competent to testify regarding the 
resulting disability of the blast, such as perforated ear 
drums.  There is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis of a disability, such as perforated ear drums.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2009).  Moreover, the Board finds that the 
Veteran's assertions are not supported by contemporaneous 
medical evidence.  Here, his discharge examination in October 
1954 showed normal ear drums; no abnormalities such as 
perforation were shown.  
There is absent from the record competent medical evidence 
linking any current hearing loss to the Veteran's service.  
No medical professional provides findings or opinions to that 
effect, and neither the Veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  There is simply a lack of any medical 
evidence demonstrating that his current hearing loss is 
related to military service.  

The Board's finding is supported by the absence of any 
documented hearing loss for many years after service.  Here, 
the Veteran's discharge examination showed hearing within 
normal limits and no hearing loss is documented until 
September 2007.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Thus, the lack of any 
objective evidence of continuing auditory complaints, 
symptoms, or findings for more than 50 years between the 
period of service and his claim for service connection is 
itself evidence which tends to show that this disability did 
not have its onset in service or for many years thereafter.  
A presumption of service incurrence for hearing loss may not 
be made as there is no indication of any sensorineural 
hearing loss prior to 2007, many years after service.  
38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has 
bilateral hearing loss related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis of a disability.  Espiritu, supra; 38 C.F.R. 
§ 3.159(a) (1).  Consequently, the Veteran's own assertions 
as to diagnosis and etiology of a disability have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
bilateral hearing loss that is traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


